Citation Nr: 1824006	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-24 350	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to an initial rating in excess of 30 percent for bowel incontinence, associated with the residuals of prostate cancer. 

3.  Entitlement to a separate disability rating for a voiding dysfunction, a residual of prostate cancer. 

REPRESENTATION

Veteran represented by:  Joretta Durant, Esq.


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel
INTRODUCTION

The Veteran served honorably in the United States Army from January 1966 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2017, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development including to address if the Veteran's bladder incontinence was a residual of prostate cancer, for which he is service connected.

In response to the Board remand, in December 2017, the RO issued a supplemental statement of the case finding, in part, that the Veteran was not entitled to service connection for "bowel incontinence" rather than "bladder incontinence," despite the fact that the Veteran is already service connected for "bowel incontinence."  The RO based its decision, in part, on the lack of evidence of "bladder" incontinence.  In the same decision, the RO also determined that an initial 30 percent evaluation for "bowel incontinence" was proper.  Reviewing the decision as a whole, it appears that the characterization of the issue as service connection for "bowel incontinence" versus "bladder incontinence" was in error.  Because the Board is granting service connection for bladder incontinence, however, the Board finds the RO's mischaracterization of the issue to be harmless to the Veteran.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires the daily use of an oral hypoglycemic agent or insulin, but the evidence does not show that his diabetes requires regulation of activities as contemplated by the rating schedule.

2.  The Veteran's bowel incontinence has been manifested by occasional involuntary bowel movements necessitating wearing of a pad.

3.  The Veteran's residuals of prostate cancer have manifested by a voiding dysfunction resulting in requiring of wearing absorbent materials which must be changed less than two times per day. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for a disability rating in excess of 30 percent for bowel incontinence associated with the residuals of prostate cancer have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7332 (2017).

3.  The criteria for a compensable, 20 percent disability rating for a voiding dysfunction, a residual of prostate cancer, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  However, when a condition is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code. Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

A. Diabetes Mellitus 

As a preliminary matter, the Board notes that it has a duty to assist the Veteran in developing his claim where assistance would aid in substantiating the claim. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that the record does not contain an updated VA examination of the Veteran's diabetes mellitus as directed per the July 2017 Board remand order.  However, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that it scheduled a VA examination; however, the Veteran failed to appear for the examination and has not requested at this time that a new VA examination be scheduled since failing to appear at the last exam.  The United States Court of Appeals for Veterans Claims (Court) has found that "[t]he duty to assist is not always a one way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190 (1991).  As a result of the Veteran's failure to attend, the Board finds that VA's duty to assist has been met and will decide the claim without the benefit of a recent examination.

The Veteran's diabetes mellitus is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diagnostic Code 7913 provides for a 20 percent rating for diabetes that requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned where insulin, restricted diet, and regulation of activities are required, with episodes of ketoacidosis or hypoglycemia reactions required one to two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned where the Veteran requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus wither progressive loss of weight and strength, or complications that would be compensable if separately evaluated. See 38 C.F.R. § 4.119.

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process.

For the foregoing reasons, the Board finds that a higher disability evaluation for diabetes mellitus is not warranted, and no further separate compensable evaluations for complications are in order.  

Throughout the appellate period, the Veteran's diabetes mellitus has not manifested symptoms that require regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Notably, in this case, the Veteran has been regularly told to increase exercise.  See February 2013 VA examination (Veteran does not require regulation of activities); VAMC treatment records dated May 2013 (Veteran advised to exercise), October 2014 (Veteran instructed on how to increase exercise tolerance), and March 2015(no restriction of activity noted).  Therefore, the Board finds that a higher disability evaluation for the Veteran's service-connected diabetes mellitus is not warranted.

In making its determination, the Board has also considered the Veteran's and Veteran's power of attorney's statements, made in support of his claimed for increased disability rating.  The Board notes that while the Veteran is competent to report on his personal knowledge of his symptoms, and his assertions are accepted as credible, he is not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria and in conjunction with which service-connected or nonservice-connected disability causes such symptoms.  Such determination is a medically complex matter that requires particular expertise in clinical endocrinology, which he simply does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).

As noted above, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913.  The Veteran is already separately in receipt of service connection for multiple impairments including alcohol induced cardiomyopathy with congestive heart failure, bowel incontinence as a residual of prostate cancer, and erectile dysfunction.  There is no evidence that the Veteran's diabetes causes any other symptoms which warrant a separate compensable rating.  (The Board does note that the Veteran is in receipt of special monthly compensation).  In short, this claim must be denied.  38 C.F.R. § 4.7.


B.  Bowel Incontinence

Historically, service connection was granted in an August 2012 rating decision which assigned a 30 percent evaluation under hyphenated Diagnostic Code 7528-7332.  As discussed further below, the Board finds the Veteran's residuals of prostate cancer warrant separate evaluations for bowel and bladder incontinence.  

Diagnostic Code 7332, which pertains to disabilities due to impairment of sphincter control of the rectum and anus, provides for a 30 percent disability rating where the evidence shows occasional involuntary bowel movements, necessitating the wearing of a pad. A 60 percent disability rating is assigned where the evidence shows extensive leakage and fairly frequent involuntary bowel movements. A 100 percent disability rating is appropriate where the disability in question has resulted in complete loss of sphincter control.  

Turning to the evidence, an April 2011 VA examination showed the incontinence of stool and the necessity to wear depends.  

The Veteran underwent a VA examination in August 2012 for an evaluation of his prostate cancer residuals. The examiner identified the Veteran's residuals to include erectile dysfunction and bowel incontinence, the latter of which required the Veteran to wear absorbent materials per the treatment history.

In July 2013, the Veteran's power of attorney submitted a statement indicating the Veteran cannot control his bowel movements and requires the use of diapers. 

However, a review of the medical evidence suggests the Veteran's bowel incontinence is not more severe than currently contemplated by the assigned 30 percent rating.  In fact, the VAMC treatment records have frequently stated the Veteran was not suffering from any bowel incontinence.  See e.g. VAMC treatment records dated December 2011, August 2013, and June 2014.

The Veteran's medical evidence of record and credible lay statements lead the Board to conclude that the extent of leakage experienced by the Veteran was consistent with a 30 percent disability rating under Diagnostic Code 7332.  However, the medical evidence of record does not support the Veteran has experienced "extensive leakage and fairly frequent involuntary bowel movements" as required for the next higher rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 7332.  Accordingly, the claim for an increased rating is denied.  

C.  Voiding Dysfunction

In addition to seeking an increased rating for his bowel incontinence pursuant to Diagnostic Code 7332, the Veteran seeks the assignment of a separate disability rating for bladder incontinence pursuant to Diagnostic Code 7528.  

If an injury or disease manifests with two different disabling conditions, then two separate ratings should be awarded; it is improper to assign a single rating with a hyphenated diagnostic code under such circumstances. Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006); 38 C.F.R. § 4.27. Separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

Accordingly, the Board has found the Veteran's residuals of prostate cancer have been manifested through both bowel and bladder incontinence.  As such, the previously hyphenated diagnostic codes for bowel incontinence and prostate cancer have been separated in order to evaluate each impairment's functional impact on the Veteran.  

Under DC 7528, if there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115(b) 4.115b, Diagnostic Code 7528.  In this case, the Veteran has predominantly shown evidence of voiding dysfunction. 

Voiding dysfunction is rated based on urine leakage.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted. 38 C.F.R. § 4.115a. 

Turning to the evidence, in a November 2011 VA examination of the residuals of prostate cancer, the examiner opined the Veteran's urinary incontinence is more likely than not a pre-existing condition to his prostate cancer and stroke.  The rationale provided was that the Veteran never mentioned incontinence during any of his cancer treatment.  However, the Board notes the Veteran's private treatment records directly note issues with urinary frequency and urgency.  Further, incontinence issues related to prostate cancer treatment were discussed in December 2010, when the Veteran was first diagnosed with diabetes mellitus at a private facility.  

Despite the 2011 examiner's indication that the Veteran did not have a voiding dysfunction or require use absorbent materials, the Board finds the Veteran's treatment record supports ongoing issue with incontinence as related to his prostate cancer treatment on the basis of the treatment records.  Affording the Veteran the benefit of the doubt, the Board finds the Veteran's bladder incontinence most closely aligns with a voiding dysfunction requiring the wearing of an absorbent pad which must be changed less than two times per day.  There is no evidence in the medical record or in lay testimony that supports the Veteran required changing his pad more than two times per day as is required by the next higher rating.  Accordingly, the Board finds a 20 percent disability rating, but no greater, is warranted.  See 38 C.F.R. § 4.115a. 


ORDER

Entitlement to a disability rating in excess of 20 percent for the service-connected diabetes mellitus, type II, is denied.

Entitlement to a disability rating in excess of 30 percent for the service-connected bowel incontinence, a residual of prostate cancer, is denied. 

Entitlement to a 20 percent disability rating for the service connected voiding dysfunction, a residual of prostate cancer, is granted. 




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


